Title: To George Washington from Alexander Scammell, 11 July 1781
From: Scammell, Alexander
To: Washington, George


                  
                     Sr
                     Dobbs Ferry July 11nth 1781
                  
                  The Flagg your Excellency directed me to send is returned.  The officer who conducted it informs me That he was not stop’d till within 150 yds of Kings bridge, & then by a Videte & sentinel only—That no Guards are advanc’d from York Island this Side the Bridge.  that the Hessians and anspack Yagers lay half a mile the other side of the Bridge.  That a patrole of six or seven horse come out every day a little this side Cortlandts.  That Delancy’s Corps keep a small Guard near  Bridge—That all the Cattle goods & Stores are moved from Morisania to York Island. And that no Inhabitants are permitted to go onto the Island a very few excepted.  He could obtain no Intelligence from the City not even aReport.  He further informs that a small arm’d Vessel lays about two hundred Yards above spiten Devil Creek which is the furthest up the river of any of their Craft.  The friendly Inhabitants observ’d to him  that the enemy must soon be pinch’d for forage.  Also that Delancy’s Corps was kept in the Limits between the Brunks & Harlem River.  I Have the Honor to be yr Excellencys Most Obedt Servt
                  
                     Alexand. Scammell
                     
                  
                Enclosure
                                    
                     
                         10 July 1781
                     
                     By Order of His Excellency Genl Washington
                     Capt. James Morris, with Mr Post as Flagg-Bearer, is to pass with a Flagg to the British Lines near King’s Bridge; for the purpose of conveying the Letters intrusted to his Care to the officer commanding on the British Lines.  Given under my Hand at Dobbs Ferry this tenth Day of July 1781.
                     
                        Alex. Scammell Colo. 1st N.H. Re.
                     
                  
                  
               